Citation Nr: 1639341	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 29, 2010 for a 10 percent evaluation for right knee chondromalacia patella, limitation of flexion.

2.  Entitlement to an effective date prior to April 29, 2010 for a 10 percent evaluation for right knee chondromalacia patella, limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, limitation of flexion.

4.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additional evidence has been added to the claims file which was subsequent to the statements of the case issued in May 2013.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to disability evaluations in excess of 10 percent for right knee limitation and right knee limitation of extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO granted service connection for a right knee disability status post arthroscopic surgery.  A noncompensable disability rating was assigned under Diagnostic Code 5260.  The Veteran did not appeal the rating decision, and that decision became final.

2.  The Veteran's claim for an increased rating claim for his right knee disability was received by VA on April 29, 2010.  Following a July 2010 VA examination, the RO assigned separate 10 percent evaluations for right knee extension and flexion as of April 29, 2010.  

3.  While VA treatment records dated back to August 2003 indicate limitation of motion of the right knee, the claims file contains no records suggesting a compensable level of limitation of motion prior to April 29, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 29, 2010, for the assignment of a 10 percent rating for limitation of right knee flexion have not been met.  38 U.S.C.A. §§ 5107 , 5110 (West 2014); 38 C.F.R. § 3.102, 3.400 (2015).

2.  The criteria for an effective date prior to April 29, 2010, for the assignment of a 10 percent rating for limitation of right knee extension have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enhanced VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. In a claim for an earlier effective date, where a claim has been substantiated and an effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the effective date, as a "downstream" issue, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 122, 119 (2007).  Pursuant to Goodwin, instead of issuing an additional VCAA notice letter concerning the effective date element of a claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved, and this occurred in this particular instance. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records. The Veteran has also submitted several personal statements in support of his claim. He has not identified any additionally available evidence for consideration.

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.

II.  Applicable Laws and Regulations

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  In addition, once a formal claim for compensation has been granted, receipt of a VA hospitalization report, a record of VA treatment, or a record of hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  Under 38 C.F.R. § 3.157, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year thereafter.

38 C.F.R. § 4.71a, Diagnostic Code 5260 concerns limitation of flexion of the leg.  A noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  In cases of flexion limited to 30 degrees, a 20 percent evaluation is in order.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is in order for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation.  A 40 percent evaluation is assigned for extension limited to 30 degrees, whereas extension limited to 45 degrees warrants a 50 percent evaluation.

III.  Analysis

The Veteran contends that the effective date for compensable ratings for his knee disabilities should be earlier than April 29, 2010.  Specifically, the Veteran asserts that his 10 percent ratings for limitation of flexion and extension should be effective from April 20, 2001, the effective date in which service connection for a right knee disability post arthroscopic surgery.

Service connection was granted for a knee disability effective April 20, 2001 in an April 2002 rating decision.  The Veteran did not appeal that rating decision, and it became final.

Thereafter, on April 29, 2010 VA received a correspondence in which the Veteran requested an increased rating for his right knee disorder.  In the following September 2010 rating decision, 10 percent disability evaluations were assigned from that date following the findings of his July 2010 VA examination which noted limitation in flexion and extension of the right knee.

The medical evidence pertaining to the severity of the Veteran's service-connected knee disorder include an August 2003 treatment note indicating that the Veteran had limited extension and flexion in the right knee compared to the left.  Flexion was limited to 90 degrees (with a pulling sensation in the medial aspect of right knee).  Findings as to extension are less clear, as it was noted as "to 180 degrees but limited compared to left."  Loss of flexion is noted in a January 2004 VA medical center treatment note (zero to 110 degrees).  Limited flexion is noted in a July 2005 treatment note, albeit with no motion specifications provided.  The claims file includes a January 2010 MRI report which demonstrates a small vertical meniscal tear and a torn ACL in the right knee.  A February 2010 treatment note reported pain in the Veteran's knees.  

With respect to whether an informal claim for increase was filed at any time prior to the April 29, 2010 effective date for an increased rating and subsequent to the April 2002 rating decision, even if the VA treatment records dating back to August 2003 could be viewed as informal claims under 38 C.F.R. § 3.157 (b)(1), there is no evidence of record whatsoever establishing that the criteria for a compensable (10 percent) rating for either flexion or extension were met prior to April 29, 2010.  The findings that were noted (motion from 0 to 90 degrees of flexion; the Board cannot account for the notation of extension to 180 degrees, which would be physically impossible under 38 C.F.R. § 4.71, Plate II) fall well short even of the criteria for noncompensable ratings for flexion and extension.  

Thus, regardless of the date of claim cited, the Board finds that an increased disability for the Veteran's right knee disability was in no way factually ascertainable prior April 29, 2010, the date he submitted a claim and the current effective date for the separate compensable ratings.  Again, the general rule regarding the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1).  Accordingly, the date entitlement arose for an increased rating for limitation of flexion and extension, April 29, 2010, is the appropriate effective date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).


ORDER

Entitlement to an effective date prior to April 29, 2010 for a 10 percent evaluation for right knee chondromalacia patella, limitation of flexion is denied.

Entitlement to an effective date prior to April 29, 2010 for a 10 percent evaluation for right knee chondromalacia patella, limitation of extension is denied.


REMAND

The Veteran contends that his service connected right knee disabilities have increased in severity since his last examination in May 2014.  During his June 2016 hearing he contended that he wore a brace for his knee and that he heard popping and cracking in the knee joints and that his knee sometimes collapsed.  In light of the Veteran's claims as to an increase in the severity of his disability, an additional medical examination is required prior to appellate review.  See VAOPGCPREC 11-95 (April 7, 1995).

It appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  The Veteran must also be afforded a VA orthopedic examination to determine the current severity of his service-connected right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted.

All indicated evaluations, studies, and tests deemed necessary must be accomplished, and all findings reported in detail. These should include range of motion and stability testing, as well as commentary on any ankylosis, semilunar cartilage involvement, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups that is present. Necessary findings include passive and active motion, and weight-bearing and non-weight bearing, and the test results from the opposite joint (left knee) for comparison circumstances.

All opinions must be supported by a rationale in a typewritten report.

3.  Then, the claims must be readjudicated. If the determinations of any or all of the claims remain unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


